
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


AMENDMENT

TO

EMPLOYMENT AGREEMENT

        This Amendment is made and entered into as of the 15th day of January,
2008, by and between Satcon Technology Corporation, a Delaware corporation (the
"Company"), and David B. Eisenhaure (the "Executive").

        The following facts set forth the background to this Amendment:

        A.    The Company and the Executive entered into a Key Employee
Agreement, dated as of July 1, 1992, as the same has been amended from time to
time (as so amended, the "Agreement").

        B.    The Company and the Executive desire to amend the Agreement
pursuant to the terms hereof.

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

        1.    Amendments.    The Agreement is hereby amended as follows:

        (a)   Effective as of the date on which a new Chief Executive Officer of
the Company is retained and commences his employment with the Company,
Section 1.1 of the Agreement shall be amended by deleting the phrase "President
and Chief Executive Officer" therefrom and inserting the phrase "Chairman
Emeritus" in place thereof.

        (b)   Section 1.2 of the Agreement is hereby amended by deleting the
third sentence thereof.

        (c)   The Agreement is hereby amended by reinserting the following as
Section 2.1 thereof:

        "2.1     This Agreement shall be renewed effective as of January 1, 2008
and shall continue in full force and effect until terminated in accordance with
Section 2.2 hereof."

        (d)   Section 2.2(b) of the Agreement is hereby deleted and the
following is hereby inserted in place thereof:

        "(b)     at any time on or after March 1, 2009 without cause provided
that the Company shall be obligated to pay you as severance pay an amount equal
to the amount set forth in Item 5 of Exhibit A hereto, less applicable taxes and
other required withholdings and any amounts you may owe to the Company."

        (b)   Section 7 of the Agreement is hereby amended by adding the
following new Section 7.4 and inserting the same immediately following
Section 7.3:

        "7.4     No Disparaging Comments.    In order to maintain the goodwill
of each of the parties hereto, during the term of this Agreement and thereafter,
neither you nor the Company shall make disparaging or derogatory comments about
the other, or any of your or its respective affiliates, except to the extent
required by law, and then only after consultation with the other party to the
extent possible."

        (b)   Exhibit A to the Agreement is hereby amended by deleting Item 2(a)
in its entirety and replacing it with the following:

        "(a)     Base Salary.    Your Base Salary shall be $300,000 per annum
provided that, effective as of the date on which a new Chief Executive Officer
of the Company is retained and commences his employment with the Company, your
Base Salary shall be $250,000 per annum, in each case payable in accordance with
the Company's payroll policy."

--------------------------------------------------------------------------------



        (c)   Exhibit A to the Agreement is hereby amended by deleting Item 5
thereof and substituting the following in place thereof:

        "5.   Upon termination of this Agreement pursuant to Section 2.2(b)
hereof, you shall be entitled to be paid your then current salary for the one
year period immediately following the effective date of such termination. In
addition, the Company will provide you and your spouse with so-called COBRA
health coverage (at your expense) for the 18-month period following such
termination and will arrange for the transfer to you or your designee of the
$1,000,000 face amount life insurance policy currently paid for by the Company
for which you currently designate the beneficiary. The Company agrees to
maintain such life insurance policy in full force and effect and shall pay all
premiums due thereon until the date of such transfer to you and thereafter you
shall be responsible for all such premium payments. In addition, upon any
termination of your employment with the Company other than a termination for
cause any stock options that you then hold shall continue to be exercisable by
you for 2 years following the date of such termination unless you continue to be
a member of the Board of Directors in which case such stock options shall
continue to be exercisable until 2 years after you cease to be a Director."

        2.    Effective Date.    This Amendment shall be effective as of the
January 1, 2008. From and after the effective date hereof, each reference in the
Agreement to "this Agreement," "hereto", "hereunder" or words of like import,
and all references to the Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Agreement as modified and amended by this Amendment.

        3.    Counterparts.    This Amendment may be executed in counterparts
and by different parties hereto in separate counterparts each of which, when so
executed and delivered, shall be deemed to be an original and all of which when
taken together, shall constitute one and the same instrument.

        4.    No Other Modifications.    Except as otherwise expressly modified
by the terms and provisions of this Amendment, the Agreement shall remain in
full force and effect, and is hereby in all respects confirmed and ratified by
the parties hereto; and, except as expressly provided herein, nothing in this
Amendment will be construed as a waiver of any of the rights or obligations of
the parties under the Agreement.

        IN WITNESS WHEREOF, the Company and the Executive have executed this
Amendment as of the date set forth above.

    COMPANY:
 
 
SATCON TECHNOLOGY CORPORATION,
a Delaware corporation
 
 
By:
 
/s/ John Carroll

--------------------------------------------------------------------------------


 
 
EXECUTIVE:
 
 
/s/ David B. Eisenhaure

--------------------------------------------------------------------------------

David B. Eisenhaure

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

